         Case 1:20-cv-04136-AJN Document 56 Filed 03/31/21 Page 1 of 11




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                                                3/31/2021


 Matec SLR, et al.,

                        Plaintiffs,
                                                                                  20-cv-4136 (AJN)
                –v–
                                                                           MEMORANDUM OPINION &
 Gramercy Holdings I, LLC, et al.,                                               ORDER

                        Defendants.




ALISON J. NATHAN, District Judge:

       This case concerns a dispute over the sale of industrial water filtration machines. Matec

S.r.l. and its American affiliate sold three machines to Gramercy Holdings I, LLC, dba Noranda.

The sale was under a contract that conditioned payment on Matec’s maintenance of two

machines it sold under an earlier contract. Matec alleges that Noranda deliberately frustrated its

efforts to maintain the old machines to avoid having to pay for the new ones. It alleges that in

furtherance of that effort Noranda hired an employee from Matec’s supplier and stole its trade

secrets. Noranda moves to dismiss. The Court concludes that Matec states a claim for breach of

contract but that it fails to plausibly allege tortious interference or misappropriation. It thus

grants Noranda’s motion in part and denies it in part.

I.     Background

       For purposes of this motion, the Court takes as true all factual allegations in Matec’s

complaint, Dkt. No. 1, and draws all reasonable inferences in its favor. Because Matec asserts

claims under its contracts with Noranda, the Court considers those documents too. See

Chambers v. Time Warner, Inc., 282 F.3d 147, 152–53 (2d Cir. 2002).
         Case 1:20-cv-04136-AJN Document 56 Filed 03/31/21 Page 2 of 11




       Matec sold two filter press sludge filtration machines to Noranda in 2017 for use in

Noranda’s business manufacturing alumina. Compl. ¶¶ 1, 13. In July 2019, the two companies

signed two additional contracts. Id. ¶¶ 14–16. The first of those contracts required Matec to

perform a variety of maintenance activities (so-called punch list items) on the filter presses sold

under the 2017 contract. Id. ¶ 15; see Punch List Agreement, Dkt. No. 16-2. The punch list

agreement explained in several whereas clauses that its purpose was to resolve Noranda’s claims

that the original filter presses did not work as agreed. Under the second 2019 contract, Matec

sold Noranda an additional filter press and two cube filter presses. Compl. ¶¶ 16–17; see

Manufacture Agreement, Dkt. Nos. 16-3, 16-4. The manufacture agreement expressly

conditioned payment for the new filter presses on Matec’s performance under the punch list

agreement. Manufacture Agreement, Ex. D, ¶ 2.

       Matec alleges that Noranda took a number of steps to thwart its performance under the

punch list agreement. Compl. ¶ 28. Those steps included:

           •   Repeatedly changing its standards for Matec’s work on the filter presses. Id.
               ¶¶ 30–31, 37.
           •   Impeding Matec’s access to Noranda’s plant where the filter presses were located.
               Id. ¶¶ 31, 37.
           •   Failing to adequately clean and maintain the filter presses in accordance with
               Matec’s guidance and using improper third-party parts. Id. ¶¶ 32–37.
           •   Refusing to accept parts for the filter presses that it had accepted during the
               bidding process. Id. ¶ 37.

       Despite these obstacles, Matec notified Noranda on April 7, 2020, that its work on the

first two filter presses was complete. Id. ¶ 43. Noranda responded that it would make no further

payments. Id. ¶ 45. Noranda continues to use the machines. Id. ¶ 41.

       Matec also alleges that Luca Martinelli, a former director of its supplier Matec

Steelworks S.r.l., went to work for “Noranda or a Noranda-affiliated entity” in September 2019.

                                                 2
         Case 1:20-cv-04136-AJN Document 56 Filed 03/31/21 Page 3 of 11




Id. ¶¶ 9, 24. Martinelli participated in Matec’s negotiations with Noranda and managed various

stages of the installation and assembly of the filter presses at Noranda’s plant. Id. ¶ 19. Matec

alleges that Martinelli had access to “technical information regarding the design, manufacture,

and installation of the Machines and their maintenance and operation, the secrecy of which

Matec closely guards and which Matec considers to constitute trade secrets.” Id. ¶ 20. Matec

alleges that Martinelli’s disclosure of information he learned while working at Matec Steelworks

has allowed Noranda to finalize installation of the filter presses on its own and to obtain more

favorable deals from Matec’s vendors. Id. ¶¶ 46, 48.

       Noranda sued Matec on May 21, 2020, alleging that Matec had failed to deliver filter

presses that lived up to its representations or complete its obligations under the punch list

agreement. See Gramercy Holdings I, LLC v. Matec S.R.L., No. 20-cv-3937 (AJN). Matec filed

this suit eight days later. Matec asserts claims for breach of contract, breach of the implied

covenant of good faith and fair dealing, tortious interference, and trade secret misappropriation.

Noranda moves to dismiss.

II.    Legal Standard

       “To survive a motion to dismiss, a complaint must plead ‘enough facts to state a claim to

relief that is plausible on its face.’” Ruotolo v. City of New York, 514 F.3d 184, 188 (2d Cir.

2008) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). “A claim has facial

plausibility when the plaintiff pleads factual content that allows the court to draw the reasonable

inference that the defendant is liable for the misconduct alleged.” Litwin v. Blackstone Grp.,

L.P., 634 F.3d 706, 715 (2d Cir. 2011) (quoting Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)).

When determining whether a complaint states a claim, a court accepts as true all allegations in

the complaint and draws all reasonable inferences in favor of the non-moving party. Id. In



                                                  3
         Case 1:20-cv-04136-AJN Document 56 Filed 03/31/21 Page 4 of 11




addition to the complaint and any exhibits, the Court may also consider documents that are

“integral” to the complaint, including contracts that form the basis for a plaintiff’s claim.

Chambers, 282 F.3d at 153.

III.   Discussion

       A.      Breach of Contract

        Under New York law, “[t]he fundamental, neutral precept of contract interpretation is

that agreements are construed in accord with the parties’ intent. The best evidence of what

parties to a written agreement intend is what they say in their writing.” Greenfield v. Philles

Records, Inc., 780 N.E.2d 166, 170 (N.Y. 2002). The Court thus begins with the plain meaning

of the contract’s terms. “At the motion to dismiss stage, a district court may dismiss a breach of

contract claim only if the terms of the contract are unambiguous. Orchard Hill Master Fund Ltd.

v. SBA Commc’ns Corp., 830 F.3d 152, 156 (2d Cir. 2016).

        Matec’s breach of contract claim is straightforward: it alleges that Noranda has not paid

for its filtration machines under the manufacture agreement. Compl. ¶ 53. In the alternative, it

claims that Noranda’s frustration of its performance under the punch list agreement breached its

implied obligation of good faith and fair dealing. “Under New York law, parties to an express

contract are bound by an implied duty of good faith, but breach of that duty is merely a breach of

the underlying contract.” Fasolino Foods Co. v. Banca Nazionale del Lavoro, 961 F.2d 1052,

1056 (2d Cir. 1992) (internal quotation marks omitted). Noranda does not dispute that Matec

plausibly alleges that it failed to make its payments. Instead, it contends that Matec did not

fulfill its obligations under the punch list agreement, and so failed to satisfy a condition

precedent of Noranda’s performance.




                                                  4
         Case 1:20-cv-04136-AJN Document 56 Filed 03/31/21 Page 5 of 11




        Under New York law, “a condition precedent is ‘an act or event, other than a lapse of

time, which, unless the condition is excused, must occur before a duty to perform a promise in

the agreement arises.’” MHR Cap. Partners LP v. Presstek, Inc., 912 N.E.2d 43, 47 (N.Y. 2009)

(quoting Oppenheimer & Co. v. Oppenheim, Appel, Dixon & Co., 660 N.E.2d 415, 418 (N.Y.

1995)). “Express conditions must be literally performed; substantial performance will not

suffice.” Id.

        Express conditions can produce extraordinarily harsh results, and so New York courts

have adopted several doctrines to reduce the risk of forfeiture. First, “courts will interpret

doubtful language as embodying a promise or constructive condition rather than an express

condition.” Oppenheimer, 660 N.E.2d at 418. Second, New York courts have held that “a party

to a contract cannot rely on the failure of another to perform a condition precedent where he has

frustrated or prevented the occurrence of the condition.” Kooleraire Serv. & Installation Corp.

v. Bd. of Ed. of City of New York, 268 N.E.2d 782, 784 (N.Y. 1971).

        The parties agree that the manufacture agreement contains a condition precedent: Exhibit

D, ¶ 2 expressly conditions Noranda’s payment obligations on Matec’s “completion of repairs of

the existing two Matec presses” consistent with the punch list agreement. And Matec concedes,

at this juncture, that it did not complete those repairs. Opp. Br., Dkt. No. 21, at 6. The question

here is whether Matec has plausibly alleged that Noranda frustrated its performance under the

contract. The Court concludes that it has.

        Matec alleges that Noranda refused its technicians access to the filter presses and

engaged in other conduct that prevented it from making repairs. See Compl. ¶¶ 30–38. These

allegations are specific. For example, it alleges that Noranda told Matec technicians to leave its

plant on September 14, 2019, and not to return to the worksite. Id. ¶ 37. It alleges that Noranda



                                                  5
         Case 1:20-cv-04136-AJN Document 56 Filed 03/31/21 Page 6 of 11




refused delivery of parts without justification on July 9, 2019 and September 19, 2019. Id. It

alleges specific dates on which Matec technicians observed Noranda improperly maintaining the

machines, including by failing to clean them, using third-party parts, and failing to replace

components as directed in Matec’s operating manuals. Id. ¶¶ 34, 37. Matec further alleges that

Noranda’s directives to stop work on specific machines allowed it to manipulate payment

deadlines. Id. ¶ 37. Accepting these allegations as true and drawing all reasonable inferences in

Matec’s favor, these allegations are more than enough to support a plausible inference that

Noranda frustrated Matec’s performance under the punch list agreement.

       Apart from disputing the factual bases of these claims (which the Court may not consider

on a motion to dismiss), Noranda offers two arguments as to why the Court should nonetheless

enforce the express condition in the manufacture agreement. Neither has merit.

       First, Noranda contends that the contracts permitted the actions Matec alleges frustrated

its performance, and so accepting Matec’s arguments would essentially rewrite the parties’

agreement. However, Noranda does not identify any specific provisions of the contracts that

allow arbitrarily excluding Matec’s workers from its plant or operating the filter presses in a

manner that would render Matec’s repairs impossible. In light of the “especially strong”

preference against forfeitures under New York law, the Court does not read a general provision

allowing Noranda to inspect and approve Matec’s work to enable it to deliberately stifle Matec’s

performance. Oppenheimer, 660 N.E.2d at 418.

       Second, Noranda contends that Matec failed to allege compliance with a provision of the

manufacture agreement governing delays in performance. Section XIV of the manufacture

agreement allowed Matec additional time to meet performance milestones, but only if it

submitted a request for a change order within ten days of any delay. The provision expressly



                                                 6
         Case 1:20-cv-04136-AJN Document 56 Filed 03/31/21 Page 7 of 11




speaks to “delay to [Matec] resulting from interference by [Noranda] . . . or resulting from delay

or failure of [Noranda] in making [Matec’s] work area available.” Thus, because Matec did not

avail itself of this procedure, Noranda contends that Matec did not satisfy the express conditions

requiring it to make payment.

        Unlike Exhibit D, however, § XIV of the manufacture agreement lacks the sort of

“unmistakable language of condition” necessary to create an express condition under New York

law. MHR, 912 N.E.2d at 47. New York law thus requires the Court to read § XIV as a promise,

not a condition. Oppenheimer, 660 N.E.2d at 418. If Matec failed to comply with that

provision, it may be vulnerable to claims for breach of contract for any delays. But violation of a

promise, rather than an express condition, does not necessarily relieve other parties of their

performance obligations. Id. at 419.

        The Court thus concludes that Matec has plausibly alleged a breach of contract.

       B.      Trade Secret Misappropriation

       Matec’s remaining claims stand on shakier ground. Because both relate to Martinelli’s

alleged disclosure of trade secrets to Noranda, the Court begins with Matec’s claim for trade

secret misappropriation.

       “To succeed on a claim for the misappropriation of trade secrets under New York law, a

party must demonstrate: (1) that it possessed a trade secret, and (2) that the defendants used that

trade secret in breach of an agreement, confidential relationship or duty, or as a result of

discovery by improper means.” Faiveley Transp. Malmo AB v. Wabtec Corp., 559 F.3d 110, 117

(2d Cir. 2009) (quoting N. Atl. Instruments, Inc. v. Haber, 188 F.3d 38, 43–44 (2d Cir. 1999)).

“A trade secret is any formula, pattern, device or compilation of information which is used in

one’s business, and which gives the owner an opportunity to obtain an advantage over



                                                  7
         Case 1:20-cv-04136-AJN Document 56 Filed 03/31/21 Page 8 of 11




competitors who do not know or use it.” Id. New York courts consider a number of factors to

determine whether information qualifies as a trade secret, including the extent to which the

information is known by others outside the business and the measures taken to keep it secret. Id.

(citing Ashland Mgmt., Inc. v. Janien, 624 N.E.2d 1007, 1013 (N.Y. 1993)). A growing

consensus holds that plaintiffs must identify trade secrets with particularity. See Big Vision Priv.

Ltd. v. E.I. DuPont De Nemours & Co., 1 F. Supp. 3d 224, 258–59 (S.D.N.Y. 2014) (collecting

cases), aff’d, 610 F. App’x 69 (2d Cir. 2015).

       Matec’s trade secret misappropriation claim stems from Noranda’s hiring of Martinelli in

September 2019. Matec alleges that, in his role as a director at Matec Steelworks, Martinelli had

access to information including documentation of Matec’s software, drawings related to machine

assembly, and vendor pricing information. Compl. ¶¶ 69–70. Matec alleges on information

belief that Martinelli disclosed that information to Noranda when he began his employment

there. Id. ¶ 72.

       The elephant in the room is that Martinelli did not work for Matec; he worked for a

separate company, Matec Steelworks. Id. ¶¶ 18, 69. Matec alleges that Matec Steelworks was

“Matec’s supplier,” but it does not allege any formal corporate relationship between the two

companies. Id. ¶ 18. Nor does Matec allege that it had any contractual relationship with

Martinelli. Under New York law, information disclosed to third parties in the absence of a

nondisclosure agreement is not confidential. See Hyperlync Techs., Inc. v. Verizon Sourcing

LLC, 125 N.Y.S.3d 96, 97 (App. Div. 2020). Matec’s failure to allege the existence of a

nondisclosure agreement is thus fatal to its claim.

       Matec also fails to allege facts supporting a plausible inference that its information was

secret or that Noranda obtained it improperly. Based on its own allegations, it shared that



                                                 8
         Case 1:20-cv-04136-AJN Document 56 Filed 03/31/21 Page 9 of 11




information with its third-party supplier. It does not allege any specific measures that it took to

maintain its confidentiality. That Matec considers the information to be valuable does not, by

itself, make it a trade secret. See Ashland, 624 N.E.2d at 1013. Moreover, trade secret

protection does not extend to the “general knowledge and experience” of a departing employee.

Advance Biofactures Corp. v. Greenberg, 478 N.Y.S.2d 344, 346 (App. Div. 1984). Matec

offers nothing more than the fact that Martinelli went to work for Noranda as the basis for its

belief that he disclosed proprietary information. See Compl. ¶¶ 47, 69–73.

       Taking its allegations as true and drawing all reasonable inferences in its favor, Matec

has not plausibly alleged trade secret misappropriation.

       C.      Tortious Interference

       The Court finally turns to Matec’s claim for tortious interference. Matec alleges,

essentially, that Noranda interfered with Matec’s relationship with Martinelli by inducing him to

reveal proprietary information. Compl. ¶¶ 61–67.

       New York courts have held that “inducing breach of a binding agreement and interfering

with a nonbinding economic relation can both be torts, but that the elements of the two torts are

not the same.” Carvel Corp. v. Noonan (Carvel II), 818 N.E.2d 1100, 1103 (N.Y. 2004)

(internal quotation marks omitted). Enforceable, contractual rights receive a greater degree of

protection. “Thus, where there is an existing, enforceable contract and a defendant’s deliberate

interference results in a breach of that contract, a plaintiff may recover damages for tortious

interference with contractual relations even if the defendant was engaged in lawful behavior.

Where there has been no breach of an existing contract, but only interference with prospective

contract rights, however, plaintiff must show more culpable conduct on the part of the




                                                 9
        Case 1:20-cv-04136-AJN Document 56 Filed 03/31/21 Page 10 of 11




defendant.” Id. (quoting NBT Bancorp Inc. v. Fleet/Norstar Fin. Grp., Inc., 664 N.E.2d 492,

496 (N.Y. 1996)).

       The more demanding standard for interference with prospective relations applies, because

Matec does not allege any contractual relationship with Martinelli. (Matec concedes this standard

applies. See Opp. Br. at 16.) To the contrary, it alleges that he was employed by a separate

company, Matec Steelworks. Compl. ¶ 18. To prevail on a claim for tortious interference with

prospective relations, “a plaintiff in New York must prove that (1) it had a business relationship

with a third party; (2) the defendant knew of that relationship and intentionally interfered with it;

(3) the defendant acted solely out of malice, or used dishonest, unfair, or improper means; and

(4) the defendant’s interference caused injury to the relationship.” Carvel Corp. v. Noonan

(Carvel I), 350 F.3d 6, 17 (2d Cir. 2003). The tort of interference with prospective economic

relations does not bar legitimate competition. “As a general rule, the defendant’s conduct must

amount to a crime or an independent tort.” Carvel II, 818 N.E.2d at 1103.

       Matec fails to allege that Noranda used criminal or tortious means to interfere with its

relationship with Martinelli. To the contrary, Matec does not allege any facts related to how

Martinelli came to be hired by Noranda. Nor does Matec allege what precisely its business

relationship with Martinelli was. Instead, its claims for tortious interference appear to rest on its

allegations that, after Martinelli had already left Matec Steelworks, Noranda induced him to

reveal Matec’s trade secrets. As discussed above, Matec does not plausibly allege trade secret

misappropriation. Absent a plausible allegation of independently tortious or criminal conduct,

Matec cannot state a claim for interference with prospective economic relations.




                                                 10
         Case 1:20-cv-04136-AJN Document 56 Filed 03/31/21 Page 11 of 11




                                           Conclusion

         For the foregoing reasons, the Court GRANTS Noranda’s motion to dismiss (Dkt. No.

14) as to Matec’s claims for trade secret misappropriation and tortious interference and DENIES

it as to Matec’s claims for breach of contract. The Court will set a status conference by separate

order.

         This resolves Docket Number 14.


         SO ORDERED.



Dated: March 31, 2021                             __________________________________
       New York, New York                                  ALISON J. NATHAN
                                                         United States District Judge




                                                11
